1 So.3d 337 (2009)
Steven Paul SPICKERMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2075.
District Court of Appeal of Florida, Fifth District.
January 23, 2009.
Steven P. Spickerman, Lowell, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant challenges the lower court's order regarding jail credit. The State properly concedes that Appellant is due one additional day not credited by the trial court. In addition, Appellant might be entitled to five days of credit for the period of time during which he was held in the Lake County jail from March 14, 2007, until March 19, 2007. We are unable to determine from the limited record whether Appellant is entitled to credit for these five days but the allegations of his motion were not conclusively negated in the trial court's order.
On remand, the trial court shall award one additional day and determine whether Appellant is entitled to five additional days while he was held in Lake County. See Elkins v. State, 884 So.2d 499 (Fla. 5th DCA 2004).
REVERSED and REMANDED.
PALMER, C.J., TORPY and LAWSON, JJ., concur.